DETAILED ACTION
This communication is in respond to applicant’s response filed on July 5, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,482,227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of claims
Claims 1-2, 4-5, 7-8, 10-13, 15-19, 21 and 23 are pending; of which claims 1-2, 4-5, 7-8, 10-13, 15-19, 21 and 23  are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant.
Hwang (US PG-PUB No. 2016/0210407 A1) disclosed a method of processing content based on bio-signals including measured brain wave signals, the characteristics of measured bio signals are used for determining parameters for controlling processing of content.
Bae et al. (US Pat. No. 9,876,791 B2) disclosed a method and system for authenticating a user using authentication data extracted from waveforms of bio-signal of a user, by calculating a similarity between representative authentication waveform and representative registration waveform. 
Takai et al. (US PG-PUB No. 2014/0126782 A1) disclosed an image display apparatus and method, which implements an input inputs an identification pattern from user, a checking unit checks the identification pattern to determine authenticity of the user, and a control unit controls the apparatus on basis of a result of the authenticity checking by the checking unit. Takai disclosed capturing user biological feature using sensors including brain-wave sensor and capture sensor data for a sequential task, the sequential task includes images being displayed and a sequence being a predetermined password to allow access to a system. 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “...matching a brain pattern sequence for a sequential task that includes images displayed at a specific frequency....wherein the brain pattern sequence includes a plurality of different types of tests over a time sequence performed consecutively”, within the claimed invention as a whole, as recited in claim 1, and similarly recited in claims 7 and 12.
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491